Citation Nr: 1740149	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-28 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder with posttraumatic stress disorder (PTSD) and generalized anxiety disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office, and was remanded in December 2015.  

In August 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence does not reflect that the Veteran's major depressive disorder with PTSD and generalized anxiety disorder manifested in total occupational and social impairment at any time during the period on appeal.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 70 percent for major depressive disorder with PTSD and generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411-9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the concerns of the Veteran regarding the April 2011 VA examination conducted in conjunction with this claim.  In that regard, the Veteran asserted that the examiner was inattentive and did not complete a portion of the examination due to computer failure.  In general, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Additionally, the allegation relates to the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether an examination has been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  The examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In any event, the Board has not relied solely on this examination in determining the appropriate rating; rather, this examination provides a piece of the Veteran's overall disability picture and, when taken together with the other relevant evidence of record, is appropriate for use in rating the disability on appeal.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected major depressive disorder with PTSD and generalized anxiety disorder is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411-9434.  The Board notes that Diagnostic Code 9411 refers to PTSD and Diagnostic Code 9434 refers to major depressive disorder, but that both codes are governed by a General Rating Formula for Mental Disorders (Rating Formula) and the rating criteria are the same.  

Under the Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Mental Disorders Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

During a December 2010 assessment from a private clinician, D.F., the Veteran reported getting angry a lot and that he did not have many friends.  D.F. noted that the Veteran presented with intrusive thoughts, some level of depression, anxiety, a tendency to isolate, irritability, and anger.  The Veteran indicated that he had difficulty concentrating and often felt on edge.  D.F. diagnosed PTSD, depression, and generalized anxiety disorder, and assigned a GAF score of 50.  

The Veteran underwent VA examination in connection with his service connection claim in April 2011, and the examiner diagnosed major depressive disorder.  The Veteran endorsed symptoms of depressed mood, anxiety, panic attacks occurring weekly or less often, and disturbances of motivation and mood.  He reported that he had been with his current wife for 17 years and that he had five children; he said that he had good relationships with his wife and children.  The Veteran indicated that he did not socialize very much, and that he experienced panic attacks with shortness of breath, racing heart, and perspiration about twice per month and lasting for one half of an hour.  He reported sleep onset difficulty about five nights per week with approximately four hours of sleep per night.  The examiner noted that the Veteran's experienced intense psychological distress and physiological reactivity at exposure to cues resembling his trauma and irritability or outbursts of anger.  The examiner opined that the Veteran's condition was not severe enough to interfere with occupational and social functioning.  

In July 2012, D.F. completed a Disability Benefits Questionnaire (DBQ) regarding the Veteran's acquired psychiatric disorders.  D.F. indicated that the Veteran had symptoms including depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  D.F. ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  In July 2013, D.F. completed an additional DBQ and endorsed the above symptoms as well as flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, obsessional rituals interfering with routine activities, near-continuous panic or depression affecting the ability to function effectively, and impaired impulse control.  D.F. further noted that the Veteran had recurrent and distressing recollections and dreams of his trauma, intense psychological distress and physiological reactivity on exposure to cues regarding his trauma, irritability or outbursts of anger, difficulty concentrating, and exaggerated startle response.  

The Veteran most recently underwent VA examination in February 2016.  He reported good relationships with two older brothers and his mother, and a somewhat distant relationship with his younger brother.  He stated that he seldom saw his older children from his first marriage, and that his relationships with his younger children from his second marriage were somewhat distant.  He had been with his second wife for approximately 23 years, and the Veteran described his marriage as challenging at times, but "okay."  The Veteran did not have very many friends outside of his family, and did not regard any of them as close friends.  He reported that he had not been involved in any group activities in recent years, although he had started a chapter of a Vietnam veterans' organization in the early 1990s and had previously served as president of his local union.  While he was retired, he indicated that during his career he had problems with coworkers and had incurred disciplinary action for insubordination on numerous occasions.  The examiner noted that the record indicated that the Veteran had admitted being physically violent with his first and second wives on occasion, and that he had assaulted a police officer and his son's coach.  For recreation, the Veteran reported enjoying gardening, listening to music, and spending time with some older friends.  He denied any loss of interest or enjoyment in these activities, but stated that he had lost interest in other activities like golfing, fishing, and hunting.  The Veteran denied having difficulty falling asleep due to the use of medication, but did have difficulty staying asleep.  He reported excessive irritability and strong outbursts of anger.  He related feeling depressed most days, and sometimes feeling worthless or hopeless.  He denied thoughts of suicide in the past six months or any history of suicide attempts or hallucinatory experiences.  He did not report difficulty concentrating or making decisions.  He stated that he often worried and felt tense and restless.  He reported episodes of sudden onset of intense fear with a racing heart, sweating, shortness of breath, nausea, dizziness, chills, and heat sensations, sometimes occurring for no reason and sometimes triggered by crowds, unexpected loud noises, being approached unexpectedly by others, and nightmares, and occurring at least once a month.  He described his general mood as angry, but denied having an inability to experience pleasant emotions.  He reported engaging in reckless or self-destructive behavior, including road rage.  He was often alert or watchful, and stated that he had strong startle reactions.  He experienced intrusive, distressing memories of his trauma daily and distressing dreams once every two or three months with dissociative reactions upon awakening.   The examiner endorsed symptoms including depressed mood, anxiety, panic attacks occurring weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Treatment records and lay statements throughout the period on appeal reflect symptoms consistent with those noted above.  In a March 2011 statement, the Veteran's wife reported that he slept very poorly, less than five hours per night, and had nightmares.  She further indicated that the Veteran preferred to be alone, and that loud noises made him very tense.  The Veteran received group and individual treatment from D.F., who assigned GAF scores between 50 and 55, reflecting serious to moderate symptoms.  During his August 2015 hearing, the Veteran testified that he slept with a gun next to his bed every night and that he was very angry most of the time.  His wife testified to a very negative home atmosphere due to the Veteran's symptoms.

Upon review, the Board finds that the evidence does not reflect that the Veteran's major depressive disorder with PTSD and generalized anxiety disorder results in total occupational and social impairment.  In that regard, the Veteran does not exhibit symptoms indicative of a 100 percent rating, nor is there any evidence or medical opinion that the Veteran is totally occupationally and socially impaired.  In this regard, there is no subjective or objective evidence of symptoms commensurate with gross impairment to thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or the inability to perform activities of daily living.  The Veteran had suicidal ideation, but no intent or plan.  Furthermore, while the Veteran had significant difficulty with relationships, he was been able to maintain some family relationships and to occasionally socialize with friends and, as such, a finding of total social impairment cannot be made.  The Veteran reported memory and concentration difficulties, but the evidence did not reflect that the impairment rose to a level commensurate with forgetting the names of close relatives or his own name or occupation.  The Veteran is retired but would likely have significant difficulty working; he has been awarded a total disability rating based upon individual unemployability due to service-connected disability in recognition of that difficulty.  GAF scores reflected symptoms ranging from serious to moderate.  Accordingly, the Board finds that the evidence does not reflect total occupational and social impairment and a 100 percent rating cannot be granted. 

The Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent the Veteran believes that he is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disability are consistent with the findings during treatment, with the rating currently assigned, and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for a 100 percent disability rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder with PTSD and generalized anxiety disorder is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


